DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Hundley (US 2005/0278502 A1) failed to disclose an accelerator device coupled to the memory, wherein the accelerator device comprises a field programmable gate array (FPGA) with a circuitry, wherein the accelerator device is to: (i) configure the accelerator device with a first bit stream to establish a first kernel and wherein to configure the accelerator device with the first bit stream comprises to configure the circuitry with the first bit stream; (ii) execute the first kernel to produce output data; (iii) write the output data to the memory; (iv) configure the accelerator device with a second bit stream to establish a second kernel; and (v) execute the second kernel with the output data in the memory used as input data to the second kernel.
Instead, Hundley discloses a plurality of hardware accelerators configured to perform algorithmic operations on data; an interface configured to couple the hardware accelerator module to a computing device; a data transmission path extending between the plurality of hardware accelerators; and a data structure comprising a plurality of operations to be performed by the plurality of hardware accelerators, wherein said data structure is received from the computing device via the interface and each of said plurality of operations are executed independent of additional commands from said computing device.
Regarding claim 13, the prior art of record, Hundley (US 2005/0278502 A1) failed to disclose one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause an accelerator system to: configure an accelerator 
Instead, Hundley discloses a plurality of hardware accelerators configured to perform algorithmic operations on data; an interface configured to couple the hardware accelerator module to a computing device; a data transmission path extending between the plurality of hardware accelerators; and a data structure comprising a plurality of operations to be performed by the plurality of hardware accelerators, wherein said data structure is received from the computing device via the interface and each of said plurality of operations are executed independent of additional commands from said computing device.
Regarding claim 26, the prior art of record, Hundley (US 2005/0278502 A1) failed to disclose configuring, by an accelerator system, an accelerator device of the accelerator system with a first bit stream to establish a first kernel, wherein the accelerator device comprises a field programmable gate array (FPGA) with a circuitry and wherein configuring, by the accelerator system, the accelerator device of the accelerator system with the first bit stream comprises configuring the circuitry with the first bit stream; executing, by the accelerator system, the first kernel to produce output data; writing, by the accelerator system, the output data to a memory of the accelerator system; configuring, by the accelerator system, the accelerator device with a second bit stream to establish a second kernel; and executing, by the accelerator system, the second kernel with the output data in the memory used as input data to the second kernel.
Instead, Hundley discloses performing at a first of the plurality of hardware accelerators a first algorithmic operation on a block of data, so as to form a first operated block of data; storing the first operated block of data on the acceleration card; and performing at a second of the plurality of hardware accelerators a second algorithmic operation on the stored first operated block of data, so as to form a second operated block of data.
claim 29, the prior art of record, Hundley (US 2005/0278502 A1) failed to disclose An apparatus comprising: an accelerator device, wherein the accelerator device comprises a field programmable gate array (FPGA) with a circuitry and wherein the accelerator device is to: (i) receive a configuration at the circuitry with a first bit stream to establish a first kernel; (ii) execute the first kernel to produce output data; (iii) write the output data to a memory; (iv) configure the accelerator device with a second bit stream to establish a second kernel; and (v) execute the second kernel with the output data in the memory used as input data to the second kernel.
Instead, Hundley discloses a plurality of hardware accelerators configured to perform algorithmic operations on data; an interface configured to couple the hardware accelerator module to a computing device; a data transmission path extending between the plurality of hardware accelerators; and a data structure comprising a plurality of operations to be performed by the plurality of hardware accelerators, wherein said data structure is received from the computing device via the interface and each of said plurality of operations are executed independent of additional commands from said computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SYED A RONI/Primary Examiner, Art Unit 2194